Exhibit 10.5

 

 

FOURTH AMENDMENT TO

CREDIT AGREEMENT

Dated as of October 31, 2013

among

CACI INTERNATIONAL INC,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Lenders Party Hereto

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

ROYAL BANK OF CANADA,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”) dated as of October 31, 2013 to the
Credit Agreement referenced below is by and among CACI International Inc, a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
Bank of America, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
October 21, 2010 among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders party to this Amendment have agreed to the requested
modifications to the Credit Agreement on the terms and conditions set forth
herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

2. 1 The following defined terms are added to Section 1.01 in the proper
alphabetical order:

“Merger Agreement” means that certain Agreement and Plan of Merger dated
October 8, 2013 by and among the Borrower, CACI, Inc.-Federal, CACI Acquisition
II, Inc., Six3 Systems Holdings, LLC and the Target.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Six3 Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all of the outstanding share capital of the Target, pursuant to
and in accordance with the Merger Agreement.

“Six3 Acquisition Closing Date” means the date that the Six3 Acquisition is
consummated and the funding of the Six3 Facilities occurs.

“Six3 Acquisition Costs” means (i) the purchase price for the Six3 Acquisition,
(ii) the refinancing or repayment of third party indebtedness for borrowed money
of the Target and its Subsidiaries and (iii) fees, costs and expenses incurred
in connection with the Six3 Acquisition and the financing therefor.

“Six3 Facilities” means the Six3 Incremental Term Facilities and Revolving Loans
necessary to finance the Six3 Acquisition Costs on the Six3 Acquisition Closing
Date.

 

1



--------------------------------------------------------------------------------

“Six3 Incremental Term Facility” has the meaning specified in Section 2.16.

“Specified Merger Agreement Representations” means such of the representations
made by the Target with respect to the Target and its subsidiaries in the Merger
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or its Affiliate) has the right to terminate its (or
its Affiliate’s) obligations under the Merger Agreement, or decline to
consummate the Six3 Acquisition, as a result of a breach of such representations
in the Merger Agreement.

“Specified Representations” means the representations and warranties made in
Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of
Section 6.02, Section 6.02(a), Section 6.04, Section 6.14, Section 6.18 (after
giving effect to the consummation of the Six3 Acquisition, the borrowings under
the Six3 Facilities and the payment of the Six3 Acquisition Costs), Section 6.19
(but only with respect to (i) assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code, (ii) the pledge and perfection of security interests in Equity Interests
of the Borrower’s material, wholly-owned Domestic Subsidiaries (excluding
delivery of stock certificates of the Target and its Subsidiaries to the extent
not received from the seller under the Merger Agreement) and (iii) other assets
a security interest in which can be provided and perfected after the Borrower’s
use of commercially reasonable efforts to do so or without undue burden or
expense) and Section 6.21.

“Target” means Six3 Systems Holdings II, Inc., a Delaware corporation.

2.2 The definition of “Arranger” in Section 1.01 is amended and restated in its
entirety to read as follows:

“Arranger” means each of (a) MLPFS, in its capacity as joint lead arranger and
joint book manager, (b) J.P. Morgan Securities LLC, in its capacity as joint
lead arranger and joint book manager, (c) SunTrust Robinson Humphrey, Inc., in
its capacity as joint lead arranger and joint book manager, (d) Royal Bank of
Canada, in its capacity as joint lead arranger and joint book manager, (e) Wells
Fargo Securities, LLC, in its capacity as joint lead arranger and joint book
manager and (f) PNC Capital Markets, LLC, in its capacity as joint lead arranger
and joint book manager.

2.3 The following sentence is added to the end of the definition of
“Consolidated Fixed Charges” in Section 1.01:

If the Six3 Facilities are funded on the Six3 Acquisition Closing Date, then, in
calculating Consolidated Fixed Charges for any measurement period ending prior
to the first anniversary of the Six3 Acquisition Closing Date, the cash portion
of Consolidated Interest Charges and the Consolidated Scheduled Funded Debt
Payments included in Consolidated Fixed Charges for such measurement period
shall be calculated for the period from the Six3 Acquisition Closing Date to the
end of the measurement period and annualized.

 

2



--------------------------------------------------------------------------------

2.4 The definition of “Eurodollar Base Rate” in Section 1.01 is amended and
restated in its entirety to read as follows:

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR at approximately 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

2.5 The definition of “Fee Letter” in Section 1.01 is amended and restated in
its entirety to read as follows:

“Fee Letter” means each of the following (individually or collectively, as the
context may require): (a) the letter agreement dated August 31, 2010 among the
Borrower, the Administrative Agent and Banc of America Securities LLC in its
capacity as an arranger, (b) the letter agreement dated October 18, 2013 among
the Borrower, the Arrangers, Bank of America, JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association, Royal Bank of Canada, SunTrust Bank and PNC
Bank, National Association and (c) the letter agreement dated October 18, 2013
among the Borrower, MLPFS and Bank of America.

2.6 In clause (c)(ii) of the definition of “Guarantors” in Section 1.01, the
term “Specific Loan Party” is deleted and the term “Specified Loan Party” is
inserted in lieu thereof.

2.7 Subject to Section 3 of this Amendment, in the definition of “Permitted
Acquisition” in Section 1.01, the word “and” appearing directly before clause
(e) is deleted and clause (e) is amended and restated in its entirety to read as
follows:

(e) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis (i) the Loan Parties shall be in compliance
with the financial covenants set forth in Section 8.11 recomputed as of the end
of the Applicable Period and (ii) the Consolidated Total Leverage Ratio
recomputed as of the end of the Applicable Period shall be less than 4.0:1.0;
and

 

3



--------------------------------------------------------------------------------

2.8 The definition of “Solvent” or “Solvency” in Section 1.01 is amended and
restated in its entirety to read as follows:

“Solvent” or “Solvency” means that (a) the Fair Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceeds their Liabilities,
(b) the Present Fair Salable Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities; (c) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(d) the Borrower and its Subsidiaries taken as a whole will be able to pay their
Liabilities as they mature. For purposes of this definition of “Solvent” or
“Solvency”, the terms below shall have the following definitions:

(i) “Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

(ii) “Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

(iii) “Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date of determination, determined
in accordance with GAAP consistently applied.

(iv) “Will be able to pay their Liabilities as they mature” means, for the
period from the date hereof through the Maturity Date, the Borrower and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

(v) “Do not have Unreasonably Small Capital” means that the Borrower and its
Subsidiaries taken as a whole do not have unreasonably small capital to conduct
their business, it being understood that “unreasonably small capital” depends
upon the nature of the particular business or businesses conducted or to be
conducted and is based on the needs and anticipated needs for capital of the
business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

2.9 The following new Section 2.16 is added to Article II:

2.16 Six3 Incremental Term Facilities.

This Agreement and the other Loan Documents may be amended (or amended and
restated) at any time to add one or more tranches of term loans that are used to
finance all or a portion of the Six3 Acquisition Costs (each, a “Six3
Incremental Term

 

4



--------------------------------------------------------------------------------

Facility”), at the option of the Borrower by an agreement in writing entered
into by the Borrower, the Administrative Agent and each Person (including any
existing Lender) that agrees to provide a portion of such Six3 Incremental Term
Facility. No existing Lender shall be under any obligation to provide any
commitment to a Six3 Incremental Term Facility and any such decision whether to
provide a commitment to a Six3 Incremental Term Facility shall be in such
Lender’s sole and absolute discretion. The commitments under the Six3
Incremental Term Facilities and credit extensions thereunder shall constitute
Commitments and Credit Extensions under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents. Any such amendment
(or amendment and restatement) effected pursuant to this Section 2.16 shall
amend the provisions of this Agreement and the other Loan Documents to set forth
the terms of each Six3 Incremental Term Facility established thereby and to
effect such other changes (including changes to the provisions of Section 2.05)
as the Loan Parties and the Administrative Agent shall deem necessary or
advisable in connection with the establishment of any such Six3 Incremental Term
Facility.

2.10 Section 3.03 is amended and restated in its entirety to read as follows:

3.03 Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”) or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent upon the instruction
of the Required Lenders revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such

 

5



--------------------------------------------------------------------------------

alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent notifies the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

2.11 The following sentence is added to the end of Section 5.02:

Notwithstanding the foregoing, (i) the only representations the accuracy of
which shall be a condition to the availability of the Six3 Facilities on the
Six3 Acquisition Closing Date shall be the Specified Representations and the
Specified Merger Agreement Representations and (ii) Section 5.02(b) shall not be
a condition to the availability of the Six3 Facilities on the Six3 Acquisition
Closing Date.

2.12 Section 6.18 is amended and restated in its entirety to read as follows:

6.18 Solvency.

The Borrower and its Subsidiaries are Solvent on a consolidated basis.

2.13 Section 8.02(h) is amended and restated in its entirety to read as follows:

(h) Permitted Acquisitions and the Six3 Acquisition;

2.14 Section 8.03(f)(ii) is amended and restated in its entirety to read as
follows:

(ii) after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof on a Pro Forma Basis the Loan Parties shall
be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period;

2.15 Section 8.05(b) is amended and restated in its entirety to read as follows:

(b) after giving effect to such Disposition on a Pro Forma Basis the Loan
Parties shall be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period;

2.16 Subject to Section 3 of this Amendment, Section 8.06(d)(ii) is amended and
restated in its entirety to read as follows:

(ii) after giving effect to such Restricted Payment on a Pro Forma Basis the
Loan Parties shall be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period and

 

6



--------------------------------------------------------------------------------

2.17 Section 8.06(f)(ii) is amended and restated in its entirety to read as
follows:

(ii) after giving effect to such Restricted Payment on a Pro Forma Basis the
Loan Parties shall be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period.

2.18 Subject to Section 3 of this Amendment, clauses (a), (c) and (d) of
Section 8.11 are amended and restated in their entireties to read as follows:

(a) [Reserved].

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 2.0:1.0.

(d) Convertible Subordinated Notes. If on December 31, 2013 the aggregate
outstanding principal amount of the Convertible Subordinated Notes is greater
than $150 million, then, for so long as the aggregate outstanding principal
amount of the Convertible Subordinated Notes is in excess of $150 million,
permit Liquidity to be less than $300 million.

2.19 Section 8.12(a)(iv)(B) is amended and restated in its entirety to read as
follows:

(B) after giving effect to such prepayment on a Pro Forma Basis the Loan Parties
shall be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period.

3. Amendments Subject to Acquisition Closing. Notwithstanding the foregoing or
anything else to the contrary in this Amendment, the amendments set forth in
Sections 2.7, 2.16 and 2.18 of this Amendment shall not be effective unless and
until the Six3 Acquisition Closing Date occurs (it being acknowledged, for the
avoidance of doubt, that the amendments set forth in Sections 2.7, 2.16 and 2.18
of this Amendment shall never become effective if the Six3 Acquisition is not
consummated using the proceeds of the Six3 Facilities). As used in this
Section 3, the terms “Six3 Acquisition Closing Date”, “Six3 Acquisition” and
“Six3 Facilities” are used as defined in Section 2.1 above.

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of executed counterparts of this
Amendment executed by the Loan Parties and the Required Lenders.

5. Amendment is a Loan Document. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects on and as of the date hereof, except to the
extent that (i) such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date, and (ii) such
representations and warranties are qualified as to materiality, in which case
they are true and correct in all respects as of such date (or such earlier
date), and (b) no Default exists.

 

7



--------------------------------------------------------------------------------

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents (except as expressly set forth in Section 2 above).

8. Reaffirmation of Security Interests. Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever,
(b) confirms its guaranty of the Obligations and its grant of a security
interest pursuant to the Collateral Documents in its assets that constitute
Collateral as collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guaranty and grant continues
in full force and effect in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first above written.

 

BORROWER:    CACI INTERNATIONAL INC, a Delaware corporation

 

By:  

/s/ Thomas A. Mutryn

  Name:   Thomas A. Mutryn   Title:   Executive Vice President, CFO & Treasurer
 

 

GUARANTORS:    CACI PRODUCTS COMPANY, a Delaware corporation    CACI PRODUCTS
COMPANY CALIFORNIA, a California corporation    CACI, INC.-FEDERAL, a Delaware
corporation    CACI, INC.-COMMERCIAL, a Delaware corporation    CACI
TECHNOLOGIES, INC., a Virginia corporation    CACI DYNAMIC SYSTEMS, INC., a
Virginia corporation    CACI PREMIER TECHNOLOGY, INC., a Delaware corporation   
CACI MTL SYSTEMS, INC., a Delaware corporation    CACI SYSTEMS, INC., a Virginia
corporation    CACI-CMS INFORMATION SYSTEMS, INC, a Virginia corporation    CACI
ENTERPRISE SOLUTIONS, INC., a Delaware corporation    R.M. VREDENBURG & CO., a
Virginia corporation    CACI-WGI, INC., a Delaware corporation    CACI SECURED
TRANSFORMATIONS, INC., a Florida corporation    CACI-NSR, INC., a Delaware
corporation    CACI TECHNOLOGY INSIGHTS, INC., a Virginia corporation   
CACI-ATHENA, INC., a Delaware corporation    BUSINESS DEFENSE AND SECURITY
CORPORATION,    a Virginia corporation    CACI-ISS, INC., a Delaware corporation
   CACI-SYSTEMWARE INC., a California corporation    APPLIED SYSTEMS RESEARCH,
INC., a Virginia corporation    TECHNIGRAPHICS, INC., an Ohio corporation   
PANGIA TECHNOLOGIES, LLC, a Nevada limited liability company    DELTA SOLUTIONS
AND TECHNOLOGIES, INC. a Virginia corporation    ADVANCED PROGRAMS GROUP, LLC, a
Virginia limited liability company    APG INTEL, LLC, a Virginia limited
liability company    PARADIGM HOLDINGS, INC. Nevada corporation    PARADIGM
SOLUTIONS CORPORATION, a Maryland corporation    TRINITY INFORMATION MANAGEMENT
SERVICES, INC.    a Nevada corporation    EMERGINT TECHNOLOGIES, INC., a Georgia
corporation    IDL SOLUTIONS, INC., a Wisconsin corporation

 

By:  

/s/ Thomas A. Mutryn

  Name:   Thomas A. Mutryn   Title:   Executive Vice President, CFO & Treasurer
 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

/s/ Roberto Salazar

  Name:   Roberto Salazar   Title:   Vice President  



--------------------------------------------------------------------------------

LENDERS:    BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

By:  

/s/ Michael J. Radcliffe

  Name:   Michael J. Radcliffe   Title:   Senior Vice President   JPMORGAN CHASE
BANK, N.A.   By:  

/s/ Anthony Galea

  Name:   Anthony Galea   Title:   Vice President   SUNTRUST BANK   By:  

/s/ Keith Cox

  Name:   Keith Cox   Title:   Managing Director  

WELLS FARGO BANK, NATIONAL ASSOCIATION

  By:  

/s/ Scott Santa Cruz

  Name:   Scott Santa Cruz   Title:   Managing Director   PNC BANK, NATIONAL
ASSOCIATION   By:  

/s/ Crissola K. Talsania

  Name:   Crissola K. Talsania   Title:   Vice President   ROYAL BANK OF CANADA
  By:  

/s/ Richard C. Smith

  Name:   Richard C. Smith   Title:   Authorized Signatory   BARCLAYS BANK PLC  
By:  

/s/ Irina Dimova

  Name:   Irina Dimova   Title:   Vice President  